Citation Nr: 0940462	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from June 1991 to June 1997, and from December 
1997 to December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for bilateral tennis elbow.

The Board notes that the Veteran also perfected an appeal of 
the May 2004 denial of service connection for pain and 
numbness, right lower extremity and foot.  Prior to 
certification of the appeal to the Board, the RO granted 
service connection for a right calf laceration, claimed as 
pain and numbness, right lower extremity and foot.  The grant 
of service connection was a full grant of the benefit sought 
on appeal; therefore, this matter is not before the Board at 
this time.

The Veteran requested a Decision Review Officer hearing in 
conjunction with his appeal.  A hearing was scheduled for 
November 2006, but the Veteran did not appear for the 
hearing.

Likewise, the Veteran also requested and was scheduled for a 
hearing before a Veterans Law Judge.  A hearing was scheduled 
for March 2008, but again, the Veteran did not appear for the 
hearing.  The request for a hearing is therefore considered 
withdrawn.


FINDINGS OF FACT

1.  The Veteran noted bilateral elbow pain in 1997 at the 
time of his initial separation, but claimed that his elbows 
were not painful during an August 1999 examination.  

2.  The Veteran has been diagnosed with a current bilateral 
elbow disability.

3.  There is no competent evidence of a nexus between the 
Veteran's current bilateral elbow disability and his service.


CONCLUSION OF LAW

Service connection for a bilateral elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, February 2004 notice to the Veteran 
informed him of the evidence VA had and would attempt to 
obtain, the evidence needed to substantiate the claim, and 
the elements of service connection.  The Board notes that the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim; such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Therefore, the Board finds that VA complied with the duty to 
notify the Veteran with respect to this claim.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records (STRs).  The Board notes that STRs 
from the Veteran's second period of service, with the 
exception of an August 1999 examination report, are not 
available.  The RO attempted to obtain the STRs related to 
the Veteran's second period of service from the National 
Archives.  When unsuccessful, the RO sent requests in October 
and December 2005 to the unit in which the Veteran served his 
second period of service, but did not receive a positive 
response.  The RO sent a letter to the Veteran informing him 
that the second set of STRs could not be obtained, and 
likewise informed his representative by way of a November 
2006 telephone contact.  The Board finds that more than 
reasonable efforts have been made to obtain the Veteran's 
STRs.

The RO obtained private medical treatment records for the 
Veteran, and he submitted additional private medical 
treatment records.  Although the Veteran was scheduled for 
both a Decision Review Officer hearing and a Board 
videoconference hearing, he did not appear for either.  

VA provided the Veteran with an examination in February 2007.  
The Board notes that the Veteran has claimed that the 
February 2007 examination is "stale."  The issue before the 
Board is not the current status of the Veteran's disability, 
but whether or not service connection is warranted.  Notably, 
the Board finds by way of this decision that the Veteran has 
a current disability.  There has been no additional evidence 
received since the February 2007 examination that would cause 
the examiner's findings concerning a nexus to be undermined.  
In short, the Board has sufficient medical evidence to make 
an informed decision on the Veteran's claim, and a new 
examination is not warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records do not document a chronic elbow 
disability during service.  Examinations in 1990 and 1994 
showed no elbow problems.  Prior to separation from his first 
period of active duty service, the Veteran was seen for a 
separation examination in May 1997.  The Veteran reported on 
his medical history that he had painful elbows.  He noted 
that his "elbows get sore and [his] arms go numb with 
pushups."  Physical examination was negative for elbow 
problems, but the condition was noted by the examiner on a 
related medical assessment.  The Veteran had another 
examination in August 1999.  At that time, the Veteran did 
not indicate any problem with his elbows on his medical 
history report, and the physical examination showed the 
Veteran's upper extremities to be normal.

The earliest indication that the veteran had an elbow problem 
is in a statement from the veteran received in February 2004, 
more than three years after separation from service in 
December 2000.    

The RO denied service connection for the bilateral elbow 
disorder in May 2004.

In a March 2005 notice of disagreement, the Veteran stated 
that his elbow problems had been recurrent.  He indicated 
that he complained of the problem multiple times during his 
time on active duty, and that he is not sure why these 
problems were was not documented.

The Veteran was provided a VA examination in February 2007.  
The Veteran informed the examiner that he had pain in his 
elbows when doing push-ups, and that he was seen for the 
problem "a couple of times" while in the military and told 
to take Motrin.  The Veteran denied injuring his elbows.  He 
had not had any treatment since service.  In describing his 
elbow condition, the Veteran said he had a "deep pull pain" 
in both elbows.  There was no weakness, stiffness, heat, 
redness, giving way, locking, fatigability, or lack of 
endurance associated with the condition.  The Veteran 
indicated that it sometimes felt that there was fluid in the 
elbows when he touched them.  The biggest problem associated 
with the condition was numbness from the elbows down, 
affecting the third, fourth, and fifth digits of both hands.  
He had flare-ups in cold weather and upon repeated use of his 
arms and hands.  The Veteran informed the examiner that he is 
an aircraft mechanic, and his work makes his elbows hurt.  He 
works with delicate parts and tools, requiring him to use his 
arms and hands a lot.  He cannot do push-ups or things that 
require a lot of repetitive motion or lifting.

On physical examination, there were no obvious deformities of 
the elbows.  There was no effusion, ecchymosis, or erythema.  
His grip strength was 110 pounds on the right and 100 pounds 
on the left; these levels were not affected by repetition.  
Sensation was diminished along the palmar surface of the 
third, fourth, and fifth digits of each hand.  The Veteran's 
range of motion was normal bilaterally and unchanged with 
repetitive motion.  He had full flexion to 145 degrees, and 
full extension to 0 degrees.  There was no expression of 
discomfort with range of motion.  The Veteran did have some 
mild discomfort along the lateral aspect of each elbow to 
deep palpitation.  Diagnostic testing showed no significant 
degenerative changes.

The examiner diagnosed the Veteran with lateral epicondylitis 
of the bilateral elbows.  After considering the Veteran's 
service treatment records, the examiner opined that the 
bilateral elbow disability was not caused by or a result of 
military service.  He based this finding on the fact that the 
Veteran denied elbow pain on the 1999 examination, subsequent 
to the May 1997 examination in which the Veteran indicated 
that he had elbow pain.  The examiner opined that the elbow 
pain is more likely related to the repetitive motions he has 
performed at his post-military employment.

The Board finds that service connection is not warranted.  As 
noted above, service connection requires a current diagnosis 
of a disability, an in-service event or injury, and a nexus 
between the current diagnosis and the Veteran's service.  In 
this case, the Veteran has presented evidence of in-service 
elbow pain, and a current diagnosis of an elbow disability.  

There is no competent evidence, however, of a nexus between 
the Veteran's in-service elbow pain and his current 
disability.  

The evidence that weighs most heavily against the Veteran's 
claim is the opinion of the February 2007 examiner, who found 
that it was more likely than not that his disability was 
related to the requirements of his post-service employment.

The lack of evidence of treatment or complaints of pain from 
May 1997 to the time of the Veteran's claim also weighs 
against service connection.  The Board notes that not only is 
there a lack of treatment or complaints of pain, but in 
August 1999, subsequent to the only documented complaint of 
elbow pain during service, the Veteran specifically indicated 
that he was not having any elbow problems.  The lack of 
evidence of treatment suggests that the in-service occurrence 
of elbow pain did not reoccur for years following service.

The only evidence suggesting a nexus between the Veteran's 
in-service pain and his current disability is the statements 
of the Veteran himself.  The Veteran is competent to testify 
that he has experienced pain ever since his time in service.  
The Board does not find his statements of continued pain 
since service to be credible, however, because he 
specifically denied elbow pain in 1999, which was subsequent 
to the May 1997 complains concerning his elbow, and because 
there is no other indication in the record that the Veteran 
otherwise ever complained of elbow pain.

As such, the Board finds that service connection for a 
bilateral elbow disability is not warranted.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a bilateral elbow 
disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


